DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that the status identifier for claims 6,10,13,14,16,19 are incorrect and should be “withdrawn”. The examiner has addressed this issue in the final Office action mailed on 2/8/2021 and the non-final Office action mailed on 7/8/2021. However, applicant has not corrected the issue.
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 depends on canceled claim 3.  Appropriate correction is required. For purpose of expediting prosecution, the examiner is considering claim 13 to be dependent of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26,27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The 
 	For claims 26-27, the limitation of “a pushing member that is opposite to the welding unit across the grafted seedling and never comes in contact with the grafted seedling” was not described in the original disclosure. No where in the specification does applicant explain how the pushing member 35 never comes in contact with the grafted seedling. Thus, the limitation is not of originally disclosed and appears to be a new matter issue. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for moving in claims 24-25.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed 
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,5,8,9,11,12,15,17,18,20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bonacini (WO 2011/107943 A1, as cited on form PTO-1449) in view of JP 3127222 (as cited on form PTO-1449, herein JP222).
 	For claim 1, Bonacini teaches a grafting device comprising: 
a transfer unit (10A) configured to transfer, from a first position to a second position, a grafted seedling (2) that is in a state where a cut surface of a graft and a cut surface of a rootstock are closely attached to each other (functional recitation to which the transfer unit of Bonacini can be configured from a first position to a second position); 

a pull-out member (14,15) configured to move ahead of the grafted seedling on the transfer path of the grafted seedling to pull out the tape from the tape supply unit (functional recitation to which the pull-out member can and does performed the intended function, see fig. 2, the pull-out member moves ahead of the grafted seedling), and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part of the tape, the second part facing the first part (as shown in figs. 3-6); and a pressing unit (17) configured to cover a periphery of the closely attached part of the grafted seedling with the tape and weld the tape; 
wherein the transfer unit includes a hold unit (6 or 7 of Bonacini) holding the graft and the rootstock so; 
wherein the pull-out member is located anterior to the hold unit in a transfer direction of the hold unit (see fig. 1 for location of the parts to the device).    
 	However, Bonacini is silent about a welding unit configured to cover a periphery of the closely attached part of the grafted seedling with the tape and weld the tape; and the hold unit holding the graft and the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction.  
	It would have been an obvious substitution of functional equivalent to substitute the hold unit holding the graft and the rootstock so that an axial direction of the graft and 
	JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape (the thermoplastic binding tape as stated in the translation) and weld the tape. It would have been an obvious substitution of functional equivalent to substitute the pressing unit of Bonacini with a welding unit as taught by JP222, since a simple substitution of one known element for another would obtain predictable results (both units would result in closely attaching part of the grafted seedling with the tape). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	For claim 2, Bonacini as modified by JP222 teaches wherein tape supply unit is configured to arrange a tape from a first position to a second position (functional recitation to which the tape supply unit of Bonacini can be configured and does arrange the tape); and the welding unit ultrasonically welds the tape (as stated in the above with teaching of JP222). However, Bonacini as modified by JP222 is silent about the tape is a thermoplastic resin film. In addition to the above, JP222 further teaches the tape being a thermoplastic resin film (the thermoplastic binding tape as stated in the translation). It 
	For claim 5, Bonacini teaches a grafting device comprising: 
a rotating table (6) configured to rotate around a rotating shaft (shaft of the motor unit 10 and transfer unit 10A);4Application No. Not Yet AssignedDocket No. P180639US00 a hold unit (7) configured to hold a graft and a rootstock in an outer peripheral portion of the rotating table (see fig. 1); 
a tape supply unit (12,13) configured to arrange a tape in a location between a first position and a second position of a transfer path of a grafted seedling that is in a state where cut surfaces of the graft and the rootstock are closely attached to each other in such a manner that the tape crosses the transfer path of the grafted seedling and is allowed to be pulled out from the tape supply unit (functional recitation to which the tape supply unit of Bonacini can be configured to perform such function); 
a sandwiching mechanism (11A,11B,14,15,) configured to pull out the tape from the tape supply unit and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part of the tape, the second part facing the first part (as shown in figs. 3-4; also, (functional recitation to which the sandwiching mechanism of Bonacini can be configured to perform such function); and 
a pressing unit (17) configured to press the first part and the second part of the tape to cover a periphery of the closely attached part of the grafted seedling; 
wherein the sandwiching mechanism includes a pull-out member (14,15) that is located anterior to the hold unit in a rotational direction and configured to pull out the 
	However, Bonacini is silent about an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table; the tape being made of thermoplastic resin (even though functionally recited and not positively claimed) and a welding unit configured to ultrasonically weld the first part and the second part of the tape to cover a periphery of the closely attached part of the grafted seedling.
	It would have been an obvious substitution of functional equivalent to substitute an axial direction of the graft and an axial direction of the rootstock parallel with a plane including a top face of the rotating table as taught by Bonacini with an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table, since a simple substitution of one known element for another would obtain predictable results (both parallel or intersecting directions would result in the seedling being grafted with the tape). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
	As stated in the above, JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape (the thermoplastic binding tape as stated in the translation) and weld the tape, the tape being a thermoplastic resin film (the thermoplastic binding tape as stated in the translation). It would have been an obvious substitution of functional equivalent to substitute the pressing unit of Bonacini with a welding unit as taught by JP222, since a 
 	For claim 8, Bonacini as modified by JP222 (emphasis on Bonacini) teaches a displacing mechanism (can be the triangular element which the tape roll is mounted on pivotally as shown in fig. 2, OR can be cutting unit 16, OR the suction duct 20) configured to temporarily displace the pull-out member from the transfer path of the grafted seedling.  
	For claim 9, Bonacini as modified by JP222 is silent about the pull-out member is swingable so as to be in an orientation allowing displacement from the transfer path of the grafted seedling, and the displacing mechanism includes a guide unit that guides the pull-out member so that the pull-out member swings at a predetermined position.  It would have been an obvious substitution of functional equivalent to substitute the pull-out member of Bonacini as modified by JP222 be stationary while the platform is swingable or rotatable so as to be in an orientation allowing displacement from the transfer path of the grafted seedling, and the displacing mechanism includes a guide unit (the triangular caster wheel looking device in fig. 2) that guides the pull-out member with the pull-out member is swingable so as to be in an orientation allowing displacement from the transfer path of the grafted seedling, and the displacing 
	For claim 11, Bonacini as modified by JP222 (emphasis on JP222) further teaches the welding unit is configured to cut a welded part of the tape at a same time as welding (JP222’s welding unit cuts the welded part as stated in the translation; also, functional recitation to which the welding unit of JP222 can performed the intended function).  
	For claim 12, Bonacini as modified by JP222 further teaches wherein the pull-out member is configured to apply a predetermined tension is applied to the tape pulled out from the tape supply unit (implied in Bonacini because there has to be a tension for the pull-out member to unwind the tape; also, functional recitation to which the pull-out member of Bonacini can performed the intended function).  
	For claim 15, Bonacini as modified by JP222 (emphasis on Bonacini) teaches a displacing mechanism (can be the triangular element which the tape roll is mounted on pivotally as shown in fig. 2, OR can be cutting unit 16, OR the suction duct 20) configured to temporarily displace the pull-out member from the transfer path of the grafted seedling.  
	For claim 17, Bonacini as modified by JP222 (emphasis on JP222) further teaches the welding unit is configured to cut a welded part of the tape at a same time as 
	For claim 18, Bonacini as modified by JP222 further teaches wherein the pull-out member is configured to apply a predetermined tension is applied to the tape pulled out from the tape supply unit by the pull-out member (implied in Bonacini because there has to be a tension for the pull-out member to unwind the tape; also, functional recitation to which the pull-out member of Bonacini can performed the intended function).  
	For claim 20, Bonacini as modified by JP222 (emphasis on Bonacini) further teaches wherein the pull- out member includes a pin (either the pin where the tape roll is mounted thereon and/or ref. 16) that transfers through the transfer path in advance of the grafted seedling and that is configured to pull out the tape from the tape supply unit with the tape forming a substantially U- shape around the pin (the pin where the tape roll is mounted thereon produces substantially U-shape tape because the tape comes out of the pin as shown in fig. 2; also, ref. 16 piercing the tape and since the tape is rectangular in shape, the tape forms a substantially U-shape configuration around the pin as it pierce the tape; also, functional recitation to which the pull-out member with the pin of Bonacini can performed the intended function).  
	For claim 21, Bonacini as modified by JP222 (emphasis on Bonacini) further teaches wherein the pull- out member includes a pin (either the pin where the tape roll is mounted thereon and/or ref. 16) that transfers through the transfer path in advance of the grafted seedling as the rotating table rotates and that is configured to pull out the tape from the tape supply unit with the tape forming a substantially U-shape around the 
	For claims 22-23, Bonacini as modified by JP222 (emphasis on Bonacini) further teaches a tape (fig. 2, the tape coming out of the roll near ref. 26; also, the specification mentioned tape throughout) on the transfer path of the grafted seedling that is configured to be pulled out from the tape supply unit by the pin of the pull-out member to form a substantially U-shape around the pin with a closely attached part of the grafted seedling sandwiched between a first side of the U-shape and a second side of the U-shape (functional recitation to which the tape on the transfer path of the seedling Bonacini can performed the intended function). However, Bonacini as modified by JP222 is silent about tape made of thermoplastic resin. As stated in the above, JP222 further teaches the tape being a thermoplastic resin film (the thermoplastic binding tape as stated in the translation). It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ a thermoplastic resin film as taught by JP222 for the tape of Bonacini as modified by JP222 in order to allow the welding unit to melt the material and to better bind the grafted seedling and rootstock.
Claims 1,2,5,8,9,11,12,15,17,18,20-27 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100044582A (herein KR582) in view of JP 3127222 (as above, herein JP222).
For claim 1, KR582 teaches a grafting device comprising: 
a transfer unit (100) configured to transfer, from a first position to a second position, a grafted seedling that is in a state where a cut surface of a graft and a cut surface of a rootstock are closely attached to each other (functional recitation to which the transfer unit of KR582 can and does performed the intended function of configured to transfer from a first position to a second position); 
a tape supply unit (200) configured to arrange a tape (202) in a location between the first position and the second position in such a manner that the tape crosses a transfer path of the grafted seedling and the tape is allowed to be pulled out from the tape supply unit (functional recitation to which the tape supply unit of KR582 can and does performed the intended function of configured to arrange the tape); 
a pull-out member (314 or 212,214) configured to move ahead of the grafted seedling on the transfer path of the grafted seedling to pull out the tape from the tape supply unit, and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part of the tape, the second part facing the first part (functional recitation to which the pull-out member of KR582 can and does performed the intended function as shown in figs. 6a-i); and 
wherein the transfer unit includes a hold unit (110,112) holding the graft and the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction, and 
wherein the pull-out member is located anterior to the hold unit in a transfer direction of the hold unit (see figs. 6a-6i).  

 	JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape (the thermoplastic binding tape as stated in the translation) and weld the tape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a welding unit as taught by JP222 in the grafting device of KR582 in order to further bind the tape to the grafted seedling for a better attachment. 
JP548 teaches a grafting device comprising a hold unit (4,5) holding the graft and the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction (figs. 5,8,10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hold unit of KR582 holding the graft and the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction as taught by JP548, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both horizontal or vertical rotation or direction of the hold unit would result in the same to graft the seedling). In re Einstein, 8 USPQ 167.	
For claim 2, KR582 as modified by JP222 and JP548 teaches the grafting device according to claim 1, and further teaches wherein tape supply unit is configured to 
For claim 5, KR582 teaches a grafting device comprising: 
a table (104);
a hold unit (4,5) configured to hold a graft and a rootstock in an outer peripheral portion of the rotating table, an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the table; 
a tape supply unit (200) configured to arrange a tape (202) made of thermoplastic resin in a location between a first position and a second position of a transfer path of a grafted seedling that is in a state where cut surfaces of the graft and the rootstock are closely attached to each other in such a manner that the tape crosses the transfer path of the grafted seedling and is allowed to be pulled out from the tape supply unit (functional recitation to which the tape supply unit of KR582 can and does performed the intended function of configured to arrange the tape); 
a sandwiching mechanism (314 or 212,214) configured to pull out the tape from the tape supply unit and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part of the tape, the second part facing the first part (functional recitation to which the sandwiching mechanism of KR582 can and does performed the intended function of configured to pull out); and 3Application No.: 16/089,010Docket No.: P180639US00 
wherein the sandwiching mechanism includes a pull-out member (314 or 212, 214) that is located anterior to the hold unit in a rotational direction and is configured to 
However, KR582 is silent about a rotating table configured to rotate around a rotating shaft, hence, the hold unit configured to hold a graft and a rootstock in an outer peripheral portion of the rotating table, an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table and the pull-out member configured to pull out the tape from the tape supply unit as the rotating table rotates; a welding unit configured to ultrasonically weld the first part and the second part of the tape to cover a periphery of the closely attached part of the grafted seedling.
JP548 teaches a grafting device comprising a rotating table (6,7) configured to rotate around a rotating shaft (29); and a hold unit (4,5) configured to hold a graft and a rootstock in an outer peripheral portion of the rotating table (fig. 6), an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table (figs. 5-6,8,10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rotating table as taught by JP548 in the grafting device of KR582 in order to provide a rotatable table for the user for ease of grafting the grafting seedling for a more efficient production. In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the hold unit of KR582 be at an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table as taught by JP548, since it is has been 
The combination of KR582 as modified by JP548 would result in the pull-out member (of KR582) configured to pull out the tape from the tape supply unit as the rotating table rotates (rotating table as relied on JP548).
JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape (the thermoplastic binding tape as stated in the translation) and weld the tape. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a welding unit as taught by JP222 in the grafting device of KR582 as modified by JP548 in order to further bind the tape to the grafted seedling for a better attachment.
For claim 8, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 1, and further teaches a displacing mechanism (can be refs. 312, 308,304,310,306 OR refs. 206,208,204 of KR582) configured to temporarily displace the pull-out member from the transfer path of the grafted seedling.  
For claim 9, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 8, and further teaches the pull-out member (212,214 of KR582) is swingable so as to be in an orientation allowing displacement from the transfer path of the grafted seedling (swingable due to elements 208,204,206) and the displacing mechanism includes a guide unit (204 or 206) that guides the pull-out member so that the pull-out member swings at a predetermined position.  

For claim 12, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 1, and further teaches wherein the pull-out member is configured to apply a predetermined tension to a tape pulled out from the tape supply unit (functional recitation to which the pull-out member of KR582 can and does the intended function).
For claim 15, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 5, and further teaches a displacing mechanism (can be refs. 312, 308,304,310,306 OR refs. 206,208,204 of KR582) configured to temporarily displace the pull-out member from the transfer path of the grafted seedling.  
For claim 17, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 5, and further teaches wherein the welding unit is configured to cut a welded part of a tape at a same time as welding (as relied on JP222).  
For claim 18, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 5, and further teaches wherein the pull-out member is configured to apply a predetermined tension to a tape pulled out from the tape supply unit (functional recitation to which the pull-out member of KR582 can and does the intended function).
For claim 20, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 1, and further teaches wherein the pull-out member includes a pin (314 or the rod member of refs. 212,214 of KR582) that transfers through the 
For claim 21, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 5, and further teaches wherein the pull-out member includes a pin (314 or the rod member of refs. 212,214 of KR582) that transfers through the transfer path in advance of the grafted seedling as the rotating table rotates and that is configured to pull out the tape from the tape supply unit with tape forming a substantially U-shape around the pin (figs. 6b-d of KR582 shows U-shaped tape around the pin).  
For claim 22, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 20, and further teaches a tape (202 of KR582) made of thermoplastic resin (202 is vinyl) on the transfer path of the grafted seedling that is configured to be pulled out from the tape supply unit by the pin of the pull-out member to 7Application No.: 16/089,010Docket No.: P180639US00 form a substantially U-shape around the pin with a closely attached part of the grafted seedling sandwiched between a first side of the U-shape and a second side of the U-shape (as shown in figs. 6b-d).  
For claim 23, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 21, and further teaches a tape (202 of KR582) made of thermoplastic resin (202 is vinyl) on the transfer path of the grafted seedling that is configured to be pulled out from the tape supply unit by the pin of the pull-out member to form a substantially U-shape around the pin with a closely attached part of the grafted seedling sandwiched between a first side of the U-shape and a second side of the U-shape  (as shown in figs. 6b-d). 

For claim 25, KR582 as modified by JP548 and JP222 teaches the grafting device according to claim 21, further including: means (312,310,308,306,304 OR 206,208,204 of KR582, depending on if the pin is considered to be ref. 314 OR if the pin is considered to be refs. 212,214 of KR582) for moving the pin ahead of the grafted seedling on the transfer path of the grafted seedling and for causing the pin to contact and pull out the tape from the tape supply unit such that the tape sandwiches the closely attached part of the grafted seedling between the first part of the tape and the second part of the tape, wherein the first part of the tape and 8Application No.: 16/089,010Docket No.: P180639US00 the second part of the tape are parts of the same piece of tape pulled out by the pull-out member (as shown in figs. 6a-6i of KR582).  
For claim 26, KR582 teaches a grafting device comprising: 
a transfer unit (100) configured to transfer, from a first position to a second position, a grafted seedling that is in a state where a cut surface of a graft and a cut 
a tape supply unit (200) configured to arrange a tape in a location between the first position and the second position in such a manner that the tape crosses a transfer path of the grafted seedling and the tape is allowed to be pulled out from the tape supply unit (functional recitation to which the tape supply unit of KR582 can and does performed the intended function of configured to arrange the tape); 
a pull-out member (314 or 212,214) configured to move ahead of the grafted seedling on the transfer path of the grafted seedling to pull out the tape from the tape supply unit, and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part of the tape, the second part facing the first part (functional recitation to which the pull-out member of KR582 can and does performed the intended function as shown in figs. 6a-i); and 
a pushing member (can be element 108 and unnumbered element right above 108 where the direction arrow is located that urges the grafting seedling but never comes in contact with the seedling) and never comes in contact with the grafted seedling;
wherein the pull-out member is located anterior to the hold unit in a transfer direction of the hold unit (see figs. 6a-6i), and 
wherein the pushing member and the welding unit sandwiches the tape when the welding unit welds the tape.  

JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to cover a periphery of the closely attached part of the grafted seedling with the tape and weld the tape (the thermoplastic binding tape as stated in the translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a welding unit as taught by JP222 in the grafting device of KR582 in order to further bind the tape to the grafted seedling for a better attachment.
The combination of KR582 as modified by JP222 is silent about the pushing member that is opposite to the welding unit across the grafted seedling. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the pushing member of KR582 as modified by JP222 be opposite to the welding unit (as relied on JP222) across the grafted seedling , since it has been held that rearranging parts of an invention involves only routine skill in the art 
JP548 teaches a grafting device comprising a transfer unit (6,7,4,5) includes a first hold unit (4) that holds a first part of the graft by grasping the first part of the graft and a second hold unit  (5) that holds a second part of the rootstock by grasping the second part of the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction (fig. 5), the first part being located higher than the closely attached part in the vertical direction (fig. 5), the second part being located 9Application No.: 16/089,010Docket No.: P180639US00 lower than the closely attached part in the vertical direction, the first part being different from the second part. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the transfer unit of KR582 as modified by JP222 includes a first hold unit that holds a first part of the graft by grasping the first part of the graft and a second hold unit that holds a second part of the rootstock by grasping the second part of the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction, the first part being located higher than the closely attached part in the vertical direction, the second part being located 9Application No.: 16/089,010Docket No.: P180639US00 lower than the closely attached part in the vertical direction, the first part being different from the second part, as taught by JP548, since it is has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art (both horizontal or vertical rotation or direction of the hold unit would result in the same to graft the seedling). In re Einstein, 8 USPQ 167.	
For claim 27, KR582 teaches a grafting device comprising: 
a table (104);

a sandwiching mechanism (314 or 212,214) configured to pull out the tape from the tape supply unit and sandwich a closely attached part of the grafted seedling between a first part of the tape and a second part of the tape, the second part facing the first part (functional recitation to which the sandwiching mechanism of KR582 can and does performed the intended function of configured to pull out); and 
10Application No.: 16/089,010Docket No.: P180639US00a pushing member (can be element 108 and unnumbered element right above 108 where the direction arrow is located that urges the grafting seedling but never comes in contact with the seedling) and never comes in contact with the grafted seedling;
wherein the sandwiching mechanism includes a pull-out member (314 or 212, 214) that is located anterior to the hold unit in a rotational direction and pulls out the tape from the tape supply unit. 
However, KR582 is silent about the table being a rotating table configured to rotate around a rotating shaft; a first hold unit configured to hold a graft in an outer peripheral portion of the rotating table and a second hold unit configured to hold a 
JP548 teaches a grafting device comprising a rotating table (6,7) configured to rotate around a rotating shaft(29); a first hold unit (4) configured to hold a graft in an outer peripheral portion of the rotating table and a second hold unit (5) configured to hold a rootstock in the outer peripheral portion of the rotating table, an axial direction of the graft and an axial direction of the rootstock intersecting with a plane including a top face of the rotating table (figs. 5,6,8,10); wherein the first hold unit holds a first part, which is located higher than the closely attached part in the axial direction, of the graft, and the second hold unit holds a second part, which is located lower than the closely attached part in the axial direction, of the rootstock (fig. 5). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rotating table as taught by JP548 in the grafting device of KR582 
The combination of KR582 as modified by JP548 would result in the pull-out member (of KR582) configured to pull out the tape from the tape supply unit as the rotating table rotates (rotating table as relied on JP548).
JP222 teaches a grafting device comprising a welding unit (the ultrasonic welding unit as stated in the translation) configured to ultrasonically weld the first part and the second part of the tape to cover a periphery of the closely attached part of the grafted seedling (the thermoplastic binding tape as stated in the translation). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a welding unit as taught by JP222 in the grafting device of KR582 as modified by JP548 in order to further bind the tape to the grafted seedling for a better attachment.
The combination of KR582 as modified by JP548 and JP222 is silent about the pushing member that is opposite to the welding unit across the grafted seedling. It would have been obvious to one having ordinary skill in the art before the effective filing 
The combination of KR582 as modified by JP548 and JP222 would result in the pushing member (of KR582) and the welding unit (as relied on JP222) sandwiches the tape when the welding unit welds the tape (such is the function of the two units to further attach the tape).
Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. NOTE that applicant did not amend claims 1,2,5,8,9,11,12,15,17,18,20-23, thus, the rejection with Bonacini as modified by JP222 remains the same and some arguments appear to be the same as already addressed in the non-final Office action mailed on 7/8/2021. New arguments will be addressed below. In addition, since applicant submitted new claims 24-27, especially claims 26-27 positively reciting the vertical positioning of the grafting seedling, there is a new ground of rejection as stated in the above with KR582 as modified by JP548 and JP222. These references not only read on new claims 24-27 but also claims 1,2,5,8,9,11,12,15,17,18,20-23.  
Applicant argued that although the reference explains that tape is applied, the reference does not provide any explanation for how the first and second supply means 12 and 13 operate. For example, it there is no explanation of how the tape is moved to a position, nor how the tape is caused to unroll from a reel of tape.
	As stated in this Office action, the previous Office actions, and in the interview on 10/13/2021, applicant’s claimed limitation is merely functional recitation, to which the tape unit of Bonacini can and does performed the intended function. In addition, the tape is not even being claimed in the independent claims. Moreover, Bonacini clearly teaches a pull-out member 14,15. If there is no pull out member in Bonacini as alleged by applicant, then how is the tape being “pulled out” of its container? In addition, since applicant amended the claimed limitation to recite functional recitation such as configured to, clearly the pull-out member of Bonacini can perform the intended function by merely configuring the pull-out member to do so, especially when the pull-out member of Bonacini has structures that can be configured to perform such function. In addition, figs. 4,6 of Bonacini clearly shows the tape sandwiching the grafted seedling. Otherwise, how is a seedling to be grafted if the tape is not sandwiching or surrounding the seedling to mend it? 
The [a)statements of intended use or field of use, b)"adapted to" or "adapted for" clauses, c) "wherein" clauses, or d) "whereby"]clauses are essentially method limitations or statements of intended or desired use.  Thus, these claims as well as other statements of intended use do not serve to patentably distinguish the claimed structure over that of the reference.  See In re Pearson, 181 USPQ 641; In re Yanush, 177 USPQ 705; In re Finsterwalder, 168 USPQ 530; In re Casey, 512 USPQ 235; In re Otto, 136 USPQ 458; Ex parte Masham, 2 USPQ 2nd 1647.
	See MPEP § 2114 which states:

		A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if 

		Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.

		Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.

	As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).
Applicant argued that Applicant submits that the Patent Office's assertion is incorrect. In particular, Applicant submits that the operation of the Bonacini structure necessarily requires that the rootstock extend horizontally as shown in, e.g., Figs. 1 and 2 (shown above). Firstly, as described in the reference, an operator has to place the tape on the flat surface, and an operator has to place the rootstock on the flat surface over the tape. If the surface were vertical, as suggested by the Patent Office, the rootstock would simply fall off of the device.

	As stated in the above rejection, it would have been an obvious substitution of functional equivalent to substitute the hold unit holding the graft and the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a horizontal direction as taught in Bonacini with the hold unit holding the graft and the rootstock so that an axial direction of the graft and an axial direction of the rootstock are in a vertical direction, since a simple substitution of one known element for another would obtain predictable results (both horizontal or vertical directions would result in the seedling being grafted with the tape). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

Conclusion
A telephone call was made to attorney Stephen Parker on 2/10/2022 for possible allowable subject matter of claims 24 & 25, which appears to overcome Bonacini. However, upon further consideration, the allowable subject matter has been withdrawn due to the rejection of KR582 as modified by JP582 and JP222 as stated above because these references read on all of the claims as amended.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/Primary Examiner, Art Unit 3643